DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on August 20, 2021. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on August 20, 2021 has been accepted.

Claim Objections
Claims 9, 10 and 15-17 are objected to because of the following informalities:  
Claim 9 recites a phrase that refers back to claim 7. However, claim 9 is dependent on claim 6 and not claim 7. It appears as though claim 9 is intended to be dependent upon claim 7, which is how the claim is being interpreted for examining purposes. Claim 10 is objected to for similar reasons to claim 9.
Claim 15 refers to the method of claim 13 in the preamble. However, claim 13 is a system claim and not a method claim. It appears that claim 15 is intended to be dependent upon claim 14 and not claim 13, which is how the claim is being interpreted for examining purposes.
Claim 16 recites a phrase that refers back to claim 15. However, claim 16 is dependent on claim 14 and not claim 15. It appears as though claim 16 is intended to be dependent upon claim 15, which is how the claim is being interpreted for examining purposes. Claim 17 is objected to for similar reasons to claim 16.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,101,996 in view of Brickell et al. (U.S. Pub. No. 2005/0081065 and hereinafter referred to as Brickell). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1 and 3-20 are taught by claims 1-20 of U.S. Patent No. 11,101,996 except for a key stored exclusively in the trusted platform module (as recited in the independent claims). However, Brickell does disclose a key stored exclusively in the trusted platform module (paragraph [0018]). It would have been obvious to modify claims 1-20 of U.S. Patent No. 11,101,996 with Brickell for having a key stored exclusively in the trusted platform module because this would increase security.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,101,996 and Brickell in view of Oliver et al. (U.S. Pub. No. 2022/0116232 and hereinafter referred to as Oliver). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claim 2 are taught by claims 1-20 of U.S. Patent No. 11,101,996 and Brickell except for the key being unique to the trusted platform module as claimed. However, Oliver does disclose the key being unique to the trusted platform module (paragraph [0045]). It would have been obvious to modify claims 1-20 of U.S. Patent No. 11,101,996 and Brickell with Oliver for having the key unique to the trusted platform module because this would increase security.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting rejection set forth in this Office action.

Claim 14 recites, inter alia, “loading an encrypted private key into the trusted platform module, wherein the trusted platform module decrypts the encrypted private key with a parent key stored exclusively within the trusted platform module to thereby obtain a private key and encrypts the checksum with the private key”.

The closest prior art(s) made of record are:

Saroiu et al. (U.S. Pub. No. 2011/0320823 cited in the IDS filed on 9/9/2021 and hereinafter referred to as Saroiu) which discloses a TPM signs sensor readings with the key (paragraphs [0002], [0004], [0013], [0022], [0029]-[0031], [0034], [0043], [0048], [0057], [0087] and Fig. 5 of Saroiu)
Eberhardt et al. (U.S. Pub. No. 2008/0276092 cited in the IDS filed on 9/9/2021 and hereinafter referred to as Eberhardt) which discloses generating a checksum of sensor data (paragraphs [0009], [0011], [0015], [0016], [0026] and [0040] of Eberhardt)
Watson (U.S. Pub. No. 2020/0274699 cited in the IDS filed on 9/9/2021) which discloses a TPM decrypting a private key (paragraphs [0021] and [0058] of Watson)

While the prior art does generally disclose a TPM decrypting keys and calculating checksums, the prior art is not considered to disclose the cited limitation of claim 14, in combination with the other limitations. Therefore, claim 14 is considered to disclose allowable subject matter over the prior art of record. Claims 1 and 18 are considered to disclose allowable subject matter over the prior art of record for similar reasons to claim 14. Dependent claims 2-13, 15-17, 19 and 20 are considered to disclose allowable subject matter over the prior art of record based on their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wentz (U.S. Patent No. 11,444,769) – cited for teaching a TPM signing sensor data using a private key – col. 7 lines 13-49
Ibrahim (U.S. Pub. No. 2019/0385096) – cited for teaching transmitting a private key to a TPM – paragraph [0050]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438